Citation Nr: 0737563	
Decision Date: 11/30/07    Archive Date: 12/06/07	

DOCKET NO.  04-11 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder and/or a major depressive disorder. 

2.  Entitlement to service connection for bilateral defective 
hearing. 

3.  Entitlement to service connection for chronic tinnitus. 

4.  Entitlement to an evaluation in excess of 10 percent for 
right Achilles tendinitis with myositis of the calf. 

5.  Entitlement to an evaluation in excess of 10 percent for 
left Achilles tendinitis with myositis of the calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training from April to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2002, December 2003, August 2004, and 
October 2006 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

At the time of a hearing before the undersigned Veterans Law 
Judge in July 2007, and in correspondence of that same date, 
the veteran withdrew from consideration all issues regarding 
service connection for chronic defective hearing and 
tinnitus.  Accordingly, those issues, which were formerly on 
appeal, will be dismissed.

The remaining issues on appeal are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.




FINDING OF FACT

During a hearing before the undersigned Veterans Law Judge in 
July 2007, and in correspondence of that same date, the 
veteran and her accredited representative requested 
withdrawal of the issues of service connection for bilateral 
hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal on the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2007).

At a hearing before the Board in July 2007, and in 
correspondence of that same date, the veteran withdrew from 
consideration her appeal regarding the issues of service 
connection for bilateral hearing loss and tinnitus.  As the 
veteran has withdrawn the appeal on those issues, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on those issues, and they 
are dismissed without prejudice.



ORDER

The appeal for service connection for bilateral defective 
hearing is dismissed.

The appeal for service connection for chronic tinnitus is 
dismissed.


REMAND

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, claimed as post-traumatic 
stress disorder and/or a major depressive disorder, as well 
as increased evaluations for service-connected Achilles 
tendinitis with myositis of the right and left calves.  In 
pertinent part, it is contended that the veteran's post-
traumatic stress disorder/major depressive disorder is the 
result of sexual harassment and/or assaults which occurred 
during her period of active duty for training.  According to 
the veteran, on numerous occasions during her period of 
active military service, she was (sexually) harassed by 
various noncommissioned officers, one of whom raped her.  She 
further contends that, on one occasion in service, she was 
sodomized by a number of fellow service members.  Finally, it 
is contended that current manifestations of the veteran's 
service-connected Achilles tendinitis are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the respective 10 percent 
evaluations now assigned.

Pursuant to applicable law and regulation, where a post-
traumatic stress disorder claim is based on an inservice 
personal assault or assaults, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or a physician; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavioral changes that 
may constitute credible evidence of the stressor include, but 
are not limited to:  a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is based on an 
inservice personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 U.S.C.A. § 501(a), 1154 (West 2002); 38 C.F.R. 
§ 3.304(f)(3) (2007).

In the present case, service medical and personnel records 
are entirely negative for evidence of sexual harassment 
and/or sexual assault.  In point of fact, the earliest 
clinical indication of the presence of any acquired 
psychiatric disability is revealed by a VA psychiatric 
outpatient evaluation dated in May 2002, almost 22 years 
following the veteran's discharge from service.  However, at 
the time of that evaluation, it was noted that the veteran 
had previously received psychiatric treatment in the 
Philadelphia (Pennsylvania) area prior to her move to 
Florida.  According to the veteran, she had experienced 
depression and/or anxiety "beginning years ago," which had 
become somewhat worse around or about 1996 or 1997, at which 
time she began treatment.  When questioned, the veteran 
stated that, at that time, her symptoms were felt to be 
"stress-related," and she was referred "to psychiatry."  
Significantly, records of this private treatment are not at 
this time a part of the veteran's claims folder. 

The Board notes that, at the time of the aforementioned VA 
outpatient evaluation in May 2002, the veteran stated that, 
when she first experienced psychiatric symptoms, she was 
under a lot of stress related to her mother, who had abused 
her as a child, and who was then living with her.  According 
to the veteran, she had been sexually abused not only as a 
child, but as an adult, in the form of "domestic violence and 
sexual assault."  Apparently, the veteran had also 
experienced both sexual and physical abuse by her brother.  
During the course of the outpatient evaluation, the veteran 
reported only nonmilitary sexual trauma.  The pertinent 
diagnoses noted were recurrent moderate post-traumatic stress 
disorder and major depressive disorder.

The Board observes that, on subsequent VA psychiatric 
examination in November 2003, the veteran indicated that her 
first treatment for depression had taken place during the 
1970's, at which time she received psychotropic medication.  
When further questioned, the veteran stated that she had 
received treatment from a private counselor in 1977 in 
Philadelphia, which treatment continued for four years.  
Significantly, none of the aforementioned private treatment 
records are at this time a part of the veteran's claims 
folder.

During the course of the psychiatric evaluation, the veteran 
stated that she occasionally experienced homicidal ideation, 
in particular, towards the sergeants "that (had) done what 
they did to (her)."  By that, the veteran meant that she was 
sexually assaulted by one of those sergeants, as well as 
sexually harassed by two of them, during the time that she 
was in basic training and advanced individual training.  When 
questioned regarding her childhood trauma issues, the veteran 
stated that the trauma in question had occurred so long ago 
that it was just not something she had to think about.  
Rather, she was "very much focused" on the sexual trauma 
which allegedly occurred during her period of active military 
service.  The pertinent diagnoses noted were major depressive 
disorder and post-traumatic stress disorder.  Noted at the 
time of evaluation was a history of childhood abuse, both 
physical and sexual, as well as a history of domestic 
violence from the veteran's first husband prior to military 
service, in conjunction with a history of sexual assault and 
harassment, and chronic pain.  

According to the examiner, the veteran's thoughts were very 
much focused on her sexual trauma, and whatever depression 
she had been experiencing was chiefly due to her allegations 
of sexual trauma which occurred in the military.  Further 
noted was that it was difficult to determine without 
speculation just how much of the veteran's psychological 
turmoil was related to depression as opposed to post-
traumatic stress disorder.

The Board observes that, in her descriptions of her various 
inservice stressors, the veteran has on more than one 
occasion indicated that, at the time of the incidents in 
question, she never told anyone about what had happened.  
However, during the course of VA outpatient psychiatric 
treatment in February 2004, the veteran stated that she had 
contacted "a friend" who had known her during her time in the 
military, "who she did tell about the assault."  That friend 
has now submitted a statement to the effect that, upon the 
veteran's return from service, she informed her about the 
sexual harassment by her drill sergeants in basic training, 
as well as the sexual assault in advanced individual training 
at Fort Gordon, Georgia.

Based on the aforementioned, the Board is of the opinion that 
there exists some real question as to the exact nature and 
etiology of the veteran's claimed post-traumatic stress 
disorder/major depressive disorder.  Moreover, during the 
course of the aforementioned hearing before the undersigned 
Veterans Law Judge in July 2007, it was requested that recent 
VA outpatient psychiatric treatment records be obtained prior 
to an adjudication of the veteran's current claim.  See 
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  
Significantly, the most recent VA psychiatric outpatient 
records now on file date from April 2007, and are now six 
months old.  Under the circumstances, further development of 
the evidence will be undertaken prior to a final adjudication 
of the veteran's claim for service connection for post-
traumatic stress disorder/major depressive disorder.

Turning to the issues of increased evaluations for service-
connected Achilles tendonitis of the right and left calves, 
the Board acknowledges that the veteran last underwent a VA 
examination for compensation purposes in October 2006, only 
one year ago.  However, during the course of the 
aforementioned hearing before the undersigned Veterans Law 
Judge in July 2007, the veteran indicated that, since the 
time of that examination, her lower extremity symptomatology 
had, in fact, increased in severity.  According to the 
veteran, as a result of her service-connected Achilles 
tendinitis, she was now confined to a wheelchair, and in 
"constant pain."  While previously, the veteran had at least 
to some extent been able to walk, she now found walking 
virtually impossible.  When questioned as to various 
activities she was able to perform in the past which she was 
no longer able to perform, the veteran stated that, 
previously, she had been able to stand to do the dishes and 
make the bed, things which she was no longer able to do.  See 
Transcript, p. 23.  The veteran complained of daily pain, and 
indicated that, at times, the pain became so bad that she was 
"bedridden."  See Transcript, p. 24.  Moreover, according to 
the veteran, it was "safe to say...that how (she felt) today 
(was) nothing compared to how (she) felt a year ago."  See 
Transcript, p. 26.  Based on the aforementioned, and given 
the veteran's complaints of increasing symptomatology related 
to her service-connected Achilles tendonitis of the right and 
left calves, the Board is of the opinion that an additional, 
more contemporaneous VA examination would be appropriate 
prior to a final adjudication of the veteran's claims for 
increased ratings.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The AMC/RO should contact the 
veteran, with a request that she provide 
the complete names and addresses of any 
private counselors, therapists, or 
medical facilities from which she 
received psychiatric treatment in the 
1970's, or in the mid to late 1990's.  
Upon receipt of that information, the 
AMC/RO should contact the persons and/or 
facilities in question, with a request 
that they provide copies of any and all 
records of treatment of the veteran 
during those time periods.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of such private medical records 
to the VA.  All attempts to procure such 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
claims file.  In addition, the veteran 
and her representative should be informed 
of any such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2007, the date of the 
most recent pertinent evidence of record, 
should also be obtained and incorporated 
in the claims folder.  Once again, the 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the claims folder.  
Once again, the veteran and her 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA orthopedic examination, 
as well as a psychiatric examination to 
be conducted by a board of two VA 
psychiatrists, in order to more 
accurately determine the current severity 
of her service-connected Achilles 
tendinitis of the right and left calves, 
and the exact nature and etiology of her 
claimed post-traumatic stress 
disorder/major depressive disorder.  The 
AMC/RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on her claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the orthopedic examiner 
should specifically comment regarding the 
severity of the veteran's service-
connected Achilles tendinitis of the 
right and left calves, to include any and 
all limitation of range of motion, as 
well as functional loss associated with 
pain, weakened movement, excess 
fatigability, incoordination, swelling, 
and deformity or atrophy of disuse.  The 
examiner should also discuss factors 
associated with the disability, such as 
objective indications of pain or pressure 
on manipulation.  Finally, the examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with her 
service-connected Achilles tendinitis of 
the right and left calves.  To the extent 
possible, any additional functional loss 
attributable to such flare ups should be 
described.

As regards the VA psychiatric 
examination, the veteran should be 
examined by a board of two VA 
psychiatrists who have not heretofore 
seen or examined her.  The examination 
report should reflect a review of 
pertinent material in the claims folder.  
Both examiners should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the nature of the 
veteran's psychiatric status.  Following 
completion of the psychiatric 
examination(s), the board of 
psychiatrists should offer an opinion as 
to whether the veteran currently suffers 
from chronic, clinically-identifiable 
post-traumatic stress disorder and/or a 
major depressive disorder, and, if so, 
whether such disability or disabilities 
are at least as likely as not the result 
of inservice (sexual) trauma or 
harassment, as opposed to sexual, 
physical, or emotional trauma predating 
the veteran's entry upon active military 
service.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by both the orthopedic and 
psychiatric examiners prior to completion 
of the examinations.  Moreover, a 
notation to the effect that this record 
review took place must be included in the 
examination reports.

4.  Thereafter, the AMC/RO should review 
the veteran's claim for service 
connection for post-traumatic stress 
disorder/major depressive disorder, as 
well as her claims for increased 
evaluations for service-connected 
tendinitis of the right and left calves.  
Should the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in September 2005.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


